EXHIBIT 21.1 Subsidiaries of the Company at February 9, 2012 Realty Income Illinois Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Illinois Properties 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Illinois Properties 3, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Illinois Properties 4, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Texas Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI GA 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 3, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 4, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 5, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI SE, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 3, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 4, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 5, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 6, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 7, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 8, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 9, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 10, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation -2- Realty Income Properties 11, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 12, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 13, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 14, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 15, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 16, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Raphine, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Regent Blvd, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Salem, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation O ICE, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation O CHK, INC. A Delaware corporation A wholly owned subsidiary of Realty Income Corporation Realty Income Pennsylvania Properties Trust A Maryland business trust Realty Income Pennsylvania Properties Trust 2 A Maryland business trust -3- Natick Beacon Fifth Realty (MD Trust) A Maryland business trust New Holdings Beacon II, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation CRG-CS, LLC A Missouri limited liability company A majority owned subsidiary of Realty Income Corporation CRG-CS 2, LLC A Missouri limited liability company A wholly owned subsidiary of Realty Income Corporation CRG-CS Services, LLC A Delaware limited liability company Awholly ownedsubsidiary of Realty Income Corporation Crest Net Lease, Inc. A Delaware corporation A wholly owned subsidiary of Realty Income Corporation -4-
